Citation Nr: 0509870	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for allergic 
rhinitis.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in September 2002, and a 
substantive appeal was received in October 2002.  

In November 2002, the veteran requested a RO hearing.  An 
undated Report of Contact associated with the claims file 
subsequent to the hearing request indicates that the veteran 
no longer desired a hearing and requested that his appeal 
continue without one.  


FINDING OF FACT

The service-connected rhinitis is manifested by mild swelling 
of the middle and inferior turbinates.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 6522 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, a letter dated in September 2004 effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the September 2004 letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded adequate VA examinations.  The record as it 
stands includes sufficient competent evidence to decide these 
claims.  No additional pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal and, in 
fact, indicated in May 2003 that he did not have any 
additional evidence to submit.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.  
Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected allergic rhinitis warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board notes that this appeal arises from the initial 
rating decision which established service connection for the 
disability and assigned the non-compensable disability 
evaluation.  Therefore, the entire rating period is to be 
considered, including the possibility of a staged rating 
(i.e., separate ratings for separate periods of time) based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected allergic rhinitis has been 
rated by the RO under the provisions of Diagnostic Code 6522.  
Under this regulatory provision, a rating of 10 percent is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent evaluation is warranted for allergic or 
vasomotor rhinitis with polyps.

A review of the service medical records reveals that the 
veteran first started experiencing problems with rhinitis in 
approximately 1988.  Thereafter, during the remaining 14 
years of service, the records document complaints of and 
treatment for allergic rhinitis. There was only one in-
service clinical record which indicated in any way that the 
veteran had any of the symptomalogy required for a 
compensable evaluation for allergic rhinitis.  In May 1997, 
it was noted that turbinate edema was present at that time.  
The assessment was allergic rhinitis.  The amount of the 
blockage, however, was not indicated.  Additionally, there is 
only one service medical records which indicates that the 
veteran has sinusitis.  A November 1994 clinical record 
included an assessment of acute sinusitis.  The veteran was 
complaining of flu like symptoms.  Physical examination 
revealed yellow drainage from the nose.  There were no other 
records which include any references to the presence of 
sinusitis.  

Post-service, there is no evidence of record demonstrating 
the presence of any allergic rhinitis symptoms which would 
warrant a compensable evaluation.  

At the time of a VA general medical examination in March 
2002, the veteran reported that he developed watery, itchy 
eyes, a runny, stuffy nose and sneezing in 1989.  He 
indicated that the symptoms were present year round but 
increased in the winter and springtime.  He was being treated 
with Allegra and Beconase.  Physical examination of the nose, 
sinuses and mouth was normal.  The pertinent diagnosis was 
allergic rhinitis.  

At the time of a July 2003 Brain and Spinal Cord examination, 
the veteran reported that he had moderate hay fever like 
symptoms for 12 years.  He was taking Allegra.  He had taken 
desensitization shots for 5 years but discontinued this in 
2001.  Physical examination revealed slight allergic edema on 
both sides of the nose, more on the left than right.  There 
was injection of a minimal degree of the tympanic membranes.  
The pertinent impression was allergic rhinitis with mild 
symptoms with a slight progression.  The claims file was 
reviewed by the examiner.  

The most recent VA examination was conducted in July 2004.  
At that time, the veteran reported that his allergic rhinitis 
had worsened significantly since his discharge.  The symptoms 
increased in the wintertime and springtime.  He was treated 
with Allegra and Flonase.  The veteran denied recurrent or 
chronic sinus infections.  Physical examination of the nose 
revealed mild swelling involving the middle and inferior 
turbinates.  There was no significant nasal septal deviation 
present .  There was no mucopus present.  The nasal airway 
appeared very adequate on both sides at the time of the 
examination.  The examiner noted that no claims file was 
present for his review but opined that it would not be 
helpful in the veteran's case.  The examiner noted that the 
veteran reported he had a worsening of his symptoms since 
discharge but physical examination revealed that the nasal 
airway appeared very patent.  

The Board finds the evidence of record demonstrates that the 
service-connected allergic rhinitis is manifested by mild 
swelling of the middle and inferior turbinates which does not 
equate to a greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side.  
The Board further finds there is no evidence of record of the 
presence of polyps associated with the service-connected 
disability.  The Board notes the veteran has not alleged the 
presence of a greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side 
and/or polyps.  In the absence of greater than 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side or polyps, a compensable evaluation 
under Diagnostic Code 6522 is not warranted.  

The rating criteria for sinusitis, Diagnostic Codes 6510 
through 6514, has also been considered in the present case.  
However, the medical evidence does not demonstrate x-ray 
evidence of sinusitis, purulent discharge or crusting, pain, 
or incapacitating episodes.  Thus, there is no basis for 
assignment of a compensable rating under the rating criteria 
for sinusitis.  As noted above, there is only one reference 
to the presence of sinusitis in the medical records.  This 
occurred during active duty and the infection was determined 
to be acute.  

The Board notes the examiner who conducted the most recent VA 
examination did not review the veteran's claims file in 
connection with his examination.  The United States Court of 
Appeals for Veterans Claims has held that examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Procelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  However, in the current situation, the 
Board finds that the examination was sufficient without 
having the examiner review the claims file.  The examiner 
noted that the veteran was reporting at the time of the 
examination that his symptomalogy had increased since 
discharge but physical examination at the time of the 
examination revealed it to be of a mild nature.  The examiner 
extrapolated that the rest of the symptomalogy experienced by 
the veteran would be of a similar or lesser nature based on 
the reported history.  The actual medical evidence of record 
supports the examiner's conclusion.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.  





	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


